DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, and claims 11-20 remain withdrawn, in the Amendment filed 04/26/2021.
The objection to claim 8 is withdrawn in view of Applicant’s amendment to claim 8.
The rejections of claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendments to claims 6 and 8.
However, claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as set forth below. 
The rejection of claims 1-7 and 9-10 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mintz et al. (US 6418960 B1), and of claim 6, as being anticipated by Mintz et al. (US 6418960 B1), as evidenced by Crest Ultrasonic, are maintained in view of Applicant’s amendment to claim 1 and 10, but have been modified to meet new claim limitations. 
Response to Arguments
Applicant's arguments, see “Remarks” filed 04/26/2021, have been fully considered but they are not persuasive. 
Applicant argues as to amended claims 1 and 10:
“Mintz is directed to a liquid delivery system 10 used to provide a vaporized precursor to a processing chamber 18 (See col. 3, lines 62-64). Mintz discloses a fluid purging system 35 coupled to a processing liquid flow line 13, where the fluid purging system 35 includes a fluid purge line 15, an isolation purge valve 30, a source of liquid purge 34, and a liquid purge valve (isolation valve) 38 (See col. 4, lines 42-59). Mintz further discloses the liquid purge valve 38 separates the liquid purge source 34 
“Thus, Mintz fails to anticipate “the second end of the connector is configured to be disconnected from the gas line that is cleaned,” as recited in claim 1 and claims dependent thereon. Furthermore, Mintz fails to anticipate “the gas line is operable to be disconnected from the second end of the connector,” as recited in claim 10 and claims dependent thereon. Withdrawal of the rejection is respectfully requested.” [“Remarks”, pg. 7, para. 4-5].
In response, this argument is not persuasive because Mintz teaches a connector 14 with a first end 40 and a second end 42 [Fig. 1], wherein the first end 40 is configured to be connected to the fluid conduit 11 and the second end 42 is configured to be connected to a gas line 17 that is to be cleaned so that the opening in the fluid conduit 11 is fluidly coupled to an inner surface of the gas line 17 that is to be cleaned [Fig. 1; col. 4, lines 46-51]; and the second end 42 of the connector 14 is configured to be disconnected from the gas line 17 that is cleaned [col. 5, lines 41-45, “liquid flow meter 40 and/or the injection valve 42 are to be removed or replaced […] after any pre-dissembling processes such as a purge process has occurred”; Fig. 1]. Since the injection valve 42, here interpreted as the second end of the connector 14, can be removed from the apparatus—it is therefore configured to be disconnected from the gas line 17, as recited in amended claim 1 and 10. 
For the foregoing reason, the rejections of record over Mintz are maintained, but have been modified to meet new claim limitations. 
Claim Rejections - 35 USC § 112
Claims are 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Here, the limitation of the second end of the connector being configured to be disconnected “from the gas line that is cleaned” is not directed to the structure of the apparatus because it has no effect on the claimed structure. Instead, the limitation is directed to a method of using the apparatus, which renders the scope of the claim unclear as to whether infringement of the claim occurs when one creates the system, or whether infringement occurs when the user actually operates the system as claimed.
Claims 2-9 are rejected as being dependent upon rejected base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mintz et al. (US 6418960 B1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 

a fluid system 35 [“fluid purge assembly”, claim 19; col. 4, lines 42-49] that comprises:
a fluid source 34 [“source of liquid purge 34”, col. 4, lines 42-49];
a fluid conduit 11 connected to the fluid source 34 (via 13) [Fig. 1; col. 4, lines 30-42], wherein the fluid source 34 is configured to cause a fluid to flow through an opening formed in the fluid conduit 11 [Fig. 1; col. 9, lines 29-42];
a connector 14 with a first end (at 40) and a second end (at 42), wherein :
the first end 40 is configured to be connected to the fluid conduit 11 and the second end 42 is configured to be connected to a gas line 17 that is to be cleaned so that the opening in the fluid conduit 11 is fluidly coupled to an inner surface of the gas line 17 that is to be cleaned [Fig. 1; col. 4, lines 46-51]; and
the second end 42 of the connector 14 is configured to be disconnected from the gas line 17 that is cleaned [col. 5, lines 41-45, “liquid flow meter 40 and/or the injection valve 42 are to be removed or replaced […] after any pre-dissembling processes such as a purge process has occurred”; Fig. 1]; and
an ultrasonic transducer 50 coupled to the fluid conduit 11 to agitate a fluid disposed in the fluid conduit 11 using an ultrasonic energy when the fluid provided from the fluid source 34 flows through the opening in the fluid conduit 11 and contacts the inside surface of the gas line 17 [col. 7, lines 50-52, “Mounting the transducers 50 on portions of the liquid flow path 11 allows the lines between valves, and the valves themselves, to receive ultrasonic energy”].
2.    Mintz discloses the system of claim 1, further comprising: 
a drying gas system [col. 4, lines 42-53] that comprises:
a gas source 32 [col. 4, lines 42-53]; and
a gas source conduit 15 connected to the gas source 32 and to the first end 40 of the connector 14 [col. 4, lines 42-53].
clean dry air (CDA), argon (Ar), hydrogen gas (H2), and helium (He) [“may be an inert gas such as nitrogen, argon”, col. 4, lines 51-53].
4.    Mintz discloses the system of claim 1, wherein the fluid system is configured to flow the fluid through the fluid conduit 15/36 to be connected to the first end of the connector 13 and the gas line 17 to be connected to the second end of the connector [Fig. 1; col. 4, lines 46-51].
5.    Mintz discloses the system of claim 4, wherein the ultrasonic transducer coupled to the fluid conduit 15/36 is configured to apply the ultrasonic energy to the fluid conduit to agitate the fluid [col. 6, lines 40-45; claim 19], and wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit and propagates into the fluid to remove particles that may have formed on an inside surface of the gas line 17 and carry away particles inside the gas line [“(b) launching ultrasonic energy to the purging fluid within the liquid delivery system to enhance removal of processing liquids and contaminants from the liquid delivery system; and (c) pumping the processing liquid and the purging fluid from the liquid delivery system”, claim 26].
6.    Mintz discloses the system of claim 1, but fails to explicitly disclose:
wherein the fluid source is operable to flow the fluid at a flow rate of about 0.5 L/min to about 20 L/min and at a pressure of about 10 psi to about 80 psi.
However, the apparatus of Mintz is used for the same purpose as the instant invention (e.g., cleaning gas lines of a deposition apparatus), so the pressures and flow rates are inherently expected to be at least similar to the instant invention, and therefore the apparatus is expected to be capable of providing the cited pressures and flow rates.
Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See MPEP § 2112.01, I.
of deionized water (DIW), an acidic solution, a basic solution, and an organic solvent [“hexane”, col. 4, lines 54-56].
9.    Mintz discloses the system of claim 1, wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit and propagates into the fluid [“(b) launching ultrasonic energy to the purging fluid within the liquid delivery system to enhance removal of processing liquids and contaminants from the liquid delivery system; and (c) pumping the processing liquid and the purging fluid from the liquid delivery system”, claim 26].
10.    Mintz discloses a gas line 17 [Fig. 1; “liquid delivery system 10 used to provide vaporized precursor to a processing chamber 18”, col. 3, lines 63-66; “a liquid delivery system”, claim 16] cleaning system [“purge process”, col. 2, lines 43-52; “fluid purge assembly”, claim 19], comprising:
a connector 14 having a first end 40 and a second end 42 [Fig. 1; col. 4, lines 46-51]; and 
a fluid system 35 [“fluid purge assembly”, claim 19; col. 4, lines 42-49] that comprises:
a fluid source 34 configured to flow a fluid through a fluid conduit 11 to be connected to the first end 40 [Fig. 1; col. 4, lines 46-51; and
an ultrasonic transducer 50 coupled to the fluid conduit 11 configured to apply an ultrasonic energy to the fluid conduit to agitate the fluid [col. 7, lines 50-52, “Mounting the transducers 50 on portions of the liquid flow path 11 allows the lines between valves, and the valves themselves, to receive ultrasonic energy”], wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit 11 and propagates into the fluid to remove particles that may have formed on an inside surface of a gas line 17 to be connected to the second end 42 and carry away particles inside the gas line 17 [“(b) launching ultrasonic energy to the purging fluid within the liquid delivery system to enhance removal of processing liquids and contaminants from the liquid delivery system; and (c) pumping the processing liquid and the purging fluid from the liquid delivery system”, claim 26],
 wherein the gas line 17 is operable to be disconnected from the second end 42 of the connector 14 [col. 5, lines 41-45, “liquid flow meter 40 and/or the injection valve 42 are to be removed or replaced […] after any pre-dissembling processes such as a purge process has occurred”; Fig. 1].
Claim 8 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mintz et al. (US 6418960 B1), as applied to claims 1-7 and 9-10 above, and as evidenced by Crest Ultrasonic (“Generators”, WayBackMachine printout of ultrasonicsindia.com/generators.html as archived 07/07/2011).
8.    Mintz discloses the system of claim 1, wherein the ultrasonic transducer is connected to an AC power source and is operable to apply ultrasonic energy to the fluid conduit 11 with a frequency of about 25 kHz to about 200 kHz, preferably greater than 40 kHz [“about 25 kHz to about 200 kHz, preferably greater than about 40 kHz”, claim 23], which overlaps with, has an endpoint within, and further has an explicit example within the claimed range, and therefore anticipates the claimed range of about 100 kHz to about 1.5 MHz. See MPEP 2131.03, I. 
Mintz fails to explicitly disclose the ultrasonic transducer is connected to an AC power source.
However, Mintz discloses an ultrasonic transducer suitable for the system is “the Vibra-bar XG-250-3 transducer and is available from Crest Ultrasonics Corp., located in Trenton, N.J.” 
As evidenced by Crest Ultrasonic (https:// ultrasonicsindia.com/generators.html), the XG-250-3 ultrasonic generator is powered by an AC power source, in particular, a 120V current alternating at 50-60 Hz. See below screenshot from WayBackMachine printout of ultrasonicsindia.com/generators.html archived 07/07/2011). 

    PNG
    media_image1.png
    136
    698
    media_image1.png
    Greyscale

Thus, the XG-250-3 ultrasonic transducer within the cleaning system of Mintz is expected to be powered by an AC power source because the manufacturer of the transducer designed the component to be operated by an AC power source, as evidenced by Crest Ultrasonic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ohmi et al. (US 5313982 A) discloses a gas supply piping device, including a purge gas [Abstract].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713